                   Case 2:19-cv-01911-MJP Document 11 Filed 01/30/20 Page 1 of 3




 1                                               THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 2:19-cv-1911
10    INTERNATIONAL, INC., a Delaware
      corporation,                                ORDER GRANTING PLAINTIFF’S EX
11                                                PARTE MOTION FOR ADDITIONAL
                             Plaintiff,           DISCOVERY
12
               v.
13
      JOHN/JANE DOES 1–3,
14
                             Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911) – 1

     146437536.1
                   Case 2:19-cv-01911-MJP Document 11 Filed 01/30/20 Page 2 of 3




 1                                                ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”) Ex
 3   Parte Motion for Additional Discovery. Having considered TPCi’s Motion and all other
 4   pleadings and papers on file in this matter, this Court GRANTS the Motion. TPCi may serve
 5   subpoenas on Charter Communications Inc., Verizon Wireless, and Google before the Parties’
 6   Federal Rule of Civil Procedure 26(f) conference. TPCi may also serve follow-up subpoenas
 7   based on the information provided by Charter Communications Inc., Verizon Wireless, and
 8   Google that are necessary to identify the Doe defendants without seeking additional leave from
 9   the Court.
10            IT IS SO ORDERED.
11            Dated this 30th day of January, 2020.
12

13

14

15
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
16

17

18

19
     Presented by,
20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911) – 2

     146437536.1
                   Case 2:19-cv-01911-MJP Document 11 Filed 01/30/20 Page 3 of 3




 1   s/Holly M. Simpkins
     Holly M. Simpkins, WSBA No. 33297
 2   Lauren W. Staniar, WSBA No. 48741
     Jacob P. Dini, WSBA No. 54115
 3   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
 4   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 5   Facsimile: 206.359.9000
     E-mail: hsimpkins@perkinscoie.com
 6   E-mail: lstaniar@perkinscoie.com
     E-mail: jdini@perkinscoie.com
 7
     Attorneys for Plaintiff
 8   The Pokémon Company International, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911) – 3

     146437536.1
